


Exhibit 10.4
AMSURG CORP.
RESTRICTED SHARE AWARD AGREEMENT


THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of ___________, 20__ (the “Grant Date”), between AmSurg Corp., a
Tennessee corporation, together with its subsidiaries (the “Company”), and
____________ (the “Grantee”), under the Company’s 2014 Equity and Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Plan.


WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, no par value per share (the
“Common Stock”); and


WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted Shares.


(a)The Company hereby grants to the Grantee an award (the “Award”) of ________
shares of restricted Common Stock (the “Shares” or the “Restricted Shares”) on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan.


(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the date on which the restrictions shall lapse in accordance
with Sections 2, 3 and 4 hereof.


2.Terms and Rights as a Stockholder.


(a)Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the “Restricted Period” for the
Restricted Shares granted herein shall expire with respect to one-third of the
Restricted Shares on each of the second anniversary, third anniversary and
fourth anniversary of the date hereof.


(b)The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares as of the Grant Date, subject to the following restrictions:


(i)the Grantee shall not be entitled to delivery of the stock certificate for
any Shares until the expiration of the Restricted Period as to such Shares;


(ii)none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares;


(iii)any dividends to which the Grantee may become entitled shall be withheld
and paid only if and when the underlying Restricted Shares become vested; and


(iv)except as otherwise determined by the Committee at or after the grant of the
Award hereunder, any Restricted Shares (and any dividends accrued thereon) as to
which the applicable “Restricted Period” has not expired shall be forfeited, and
all rights of the Grantee to such Shares and accrued dividends shall terminate,
without further obligation on the part of the Company, unless the Grantee
remains in the continuous employment of the Company for the entire Restricted
Period applicable to such Shares.




--------------------------------------------------------------------------------






(c)Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) upon the termination of the
Grantee’s employment from the Company, a Subsidiary or Affiliate which results
from Grantee’s Normal Retirement or Early Retirement, death or Disability (to be
determined in the sole discretion of the Committee).


Any Shares, any other securities of the Company and any other property
distributed with respect to the Restricted Shares shall be subject to the same
restrictions, terms and conditions as such Restricted Shares.


3.Termination of Restrictions. Following the termination of the Restricted
Period, all restrictions set forth in this Agreement or in the Plan relating to
such portion or all, as applicable, of the Restricted Shares shall lapse as to
such portion or all, as applicable, of the Restricted Shares, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restrictive stock legend, shall, upon request, be delivered to the Grantee
pursuant to the terms of this Agreement (or an appropriate book entry shall be
made).


4.Change in Control. In the event of a Change in Control in which the Company or
the successor to the Company assumes (or substitutes substantially similar
awards under its own applicable equity plan in accordance with Section 13.2(a)
of the Plan) the Restricted Shares that have not yet terminated, if within one
year following such Change in Control, a Participant’s employment with the
Company (or its successor) is terminated by reason of (a) death; (b) disability;
(c) Normal Retirement or Early Retirement; (d) for Good Reason by the
Participant; or (e) involuntary termination by the Company for any reason other
than for Cause, the Restricted Period shall automatically terminate as to all
Restricted Shares awarded hereunder (as to which such Restricted Period has not
previously terminated). In the event of a Change in Control in which the Company
or the successor to the Company does not assume (or substitute substantially
similar awards under its own applicable equity plan in accordance with Section
13.2(a) of the Plan) the Restricted Shares that have not yet terminated, the
Restricted Period applicable to such Restricted Shares shall terminate
immediately prior to such Change in Control (as to which such Restricted Period
has not previously terminated).


5.Delivery of Shares.


(a)As of the date hereof, certificates representing the Restricted Shares shall
be registered in the name of the Grantee and held by the Company or transferred
to a custodian appointed by the Company for the account of the Grantee subject
to the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee as set forth in
Section 5(b) hereof or their reversion to the Company as set in Section 2(b)
hereof.


(b)Certificates representing Restricted Shares in respect of which the
applicable Restricted Period has lapsed pursuant to this Agreement shall be
delivered to the Grantee upon request following the date on which the
restrictions on such Restricted Shares lapse.


(c)Each certificate representing Restricted Shares shall bear a legend in
substantially the following form or substance:


THIS SALE OR OTHER TRANSFER OF THE SHARES represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the AmSurg Corp. 2014 equity and Incentive
Plan (the “Plan”) and the restricted share award agreement (the “award
agreement”) between the grantee and amsurg corp. A copy of the Plan and the
award agreement may be obtained from the Secretary of AmSurg Corp.


6.Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.






--------------------------------------------------------------------------------




7.No Right to Continued Employment. This Agreement shall not be construed as
giving Grantee the right to be retained in the employ of the Company, and the
Company may at any time dismiss Grantee from employment, free from any liability
or any claim under the Plan.


8.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan.


9.Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


10.Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee ("Withholding
Taxes"). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio and the
Restricted Shares granted hereunder will be immediately cancelled. If the
Grantee does not make an election under Section 83(b) of the Code with respect
to the Award, upon the lapse of the Restricted Period with respect to any
portion of Restricted Shares (or property distributed with respect thereto), the
Company shall satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer's minimum statutory withholding with
respect to Grantee and issue vested shares to the Grantee without restriction.
The Company shall satisfy the required Withholding Taxes by withholding from the
Shares included in the Award that number of whole shares necessary to satisfy
such taxes as of the date the restrictions lapse with respect to such Shares
based on the Fair Market Value of the Shares.


11.Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


12.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


13.Notices. All notices required to be given under this Grant shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.
To the Company:
 
AMSURG
 
 
 
20 Burton Hills Boulevard
 
 
 
Nashville, Tennessee 37215
 
 
 
Attn: Director of Human Resources
 
 
 
 
 
 
 
 
To the Grantee:
 
The address then maintained with respect to the Grantee
 
 
 in the Company’s records.









--------------------------------------------------------------------------------




14.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.


15.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


16.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.




IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.


 
AMSURG CORP.
 
 
 
 
By:
/s/ Christopher A. Holden
 
Name:
Christopher A. Holden
 
Title:
President and Chief Executive Officer



        
 
GRANTEE:
 
 
 
 
 
 
 
NAME









